Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 8, 2019                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  158823(37)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  MICHAEL ANTHONY SAPPINGTON and                                                                       Megan K. Cavanagh,
  ANGELA SAPPINGTON,                                                                                                  Justices
           Plaintiffs,
                                                                    SC: 158823
  v                                                                 COA: 337994
                                                                    Wayne CC: 15-009836-NI
  JOHN SHOEMAKE and TST EXPEDITED
  SERVICES, INC.,
             Defendants,
  and
  CHEROKEE INSURANCE COMPANY,
           Defendant-Appellant,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer is GRANTED. The answer will be accepted as timely filed if submitted
  on or before January 22, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 8, 2019

                                                                               Clerk